Case 18-10462        Doc 181     Filed 12/05/19     Entered 12/05/19 16:18:45        Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF LOUISIANA

IN RE:

KENNETH M. JACKSON                                                          CASE NO. 18-10462
    DEBTOR                                                                  CHAPTER 7



                                  WARRANT FOR ARREST

To:      The United States Marshal
         And any Authorized United States Officer

         YOU ARE HEREBY COMMANDED to arrest Kenneth M. Jackson and bring him

forthwith to the United States Bankruptcy Judge, United States Bankruptcy Court, 707 Florida

Street, Room 222, Baton Rouge, Louisiana 70801, by Order of this Court, to Answer:

                An Order to Show Cause that was continued from October 30,
                2019 at 2:00 p.m. to December 4, 2019 at 2:00 p.m., ordering
                Kenneth M. Jackson to appear and show cause why he should not
                be held in civil contempt or otherwise sanctioned for failure to
                appear at the 11 U.S.C. §341(a) creditors meeting on October 1,
                2019; and for failure to appear at the continued 11 U.S.C. §341(a)
                creditors meeting on November 26, 2019 (copy of Order to Show
                Cause and the Minute Entry continuing the Order to Show Cause
                and resetting 11 U.S.C. §341(a) creditors meeting attached as
                Exhibit "A").

Name of Issuing Officer:              Douglas D. Dodd

Title of Issuing Officer:             U.S. Bankruptcy Judge, MD LA

Signature of Issuing Officer:         /s/ Douglas D. Dodd

Date:                                 December 5, 2019

Location:                             Baton Rouge, LA
Case 18-10462        Doc 181     Filed 12/05/19     Entered 12/05/19 16:18:45        Page 2 of 4




MINUTE ENTRY:Hearing 10/30/19 PRESENT: KJackson-db. RULING: The court ordered
the debtor to appear at the continued meeting of creditors scheduled for 11/26/19 10:30 a.m. The
court continued this hearing to 12/4/19 at 2:00 p.m. It is the court's intention to cancel the
hearing if the debtor appears at the continued meeting of creditors. If the debtor does not appear,
it is the court's intention to dismiss the case with a bar to refiling. RE: related document(s)158
Order to Appear and Show Cause for failure to appear at the meeting of creditors. (jpoc)
(Entered: 10/31/2019)
Case 18-10462       Doc 181
                        158      Filed 12/05/19
                                       10/02/19    Entered 12/05/19
                                                           10/02/19 16:18:45
                                                                    10:58:42        Page 3
                                                                                         1 of 4
                                                                                              1



                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA



 IN RE:    Kenneth M. Jackson                                     CASE NO.:      18-10462

                                                                  CHAPTER: 7
                     DEBTOR


                                 ORDER TO SHOW CAUSE

        Considering the failure of the debtor to appear at the 11 U.S.C. §341(a) meeting of
creditors as directed by the order converting this case,

       IT IS ORDERED that Kenneth M. Jackson, debtor, appear before the Court on October
30, 2019, 2:00 p.m., in the United States Bankruptcy Court, 707 Florida Street, Room 222,
Baton Rouge, Louisiana, and show cause why the debtor should not be held in civil contempt or
otherwise sanctioned, including dismissal of this case with a bar to refiling and without a
discharge for failure to abide by a lawful order of this Court.

        IT IS FURTHER ORDERED that the debtor must personally appear at the hearing on
this order unless excused by order of the Court.

       Baton Rouge, Louisiana, October 2, 2019.

                                   s/ Douglas D. Dodd
                                  DOUGLAS D. DODD
                          UNITED STATES BANKRUPTCY JUDGE




                                                            EXHIBIT "A"




   ***NOTICE: A PHOTO ID IS REQUIRED TO ENTER THE COURTHOUSE.***
Case 18-10462   Doc 181   Filed 12/05/19   Entered 12/05/19 16:18:45   Page 4 of 4
